Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “62” in figures 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both a tab and a second bracket in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a first direction” on line 2 of claim 6 render the claims indefinite because the use of the word “first” implies that a second direction will be set forth.  However, the claims fail to set forth a second direction.  
Recitations such as “transverse to the first intrusion beam and the second intrusion beam” on line 2 of claim 6 render the claims indefinite because it is unclear what dimension of the first and second intrusion beams the first direction is transverse to.  Is the first direction transverse to a width of the first and second intrusion beams?  

Recitations such as “the first direction” on line 3 of claim 6 render the claims indefinite because the use of the word “first” implies that a second direction will be set forth.  However, the claims fail to set forth a second direction.
Recitations such as “the first direction” on line 2 of claim 8 render the claims indefinite because the use of the word “first” implies that a second direction will be set forth.  However, the claims fail to set forth a second direction.
Recitations such as “transverse to the first intrusion beam and the second intrusion beam” on lines 2-3 of claim 8 render the claims indefinite because it is unclear what dimension of the first and second intrusion beams the first direction is transverse to.  Is the first direction transverse to a width of the first and second intrusion beams?  
Recitations such as “skeleton door assembly” on line 2 of claim 9 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a “skeleton” door assembly differ from a door assembly? 
Recitations such as “extending between the first bracket and the second bracket” on lines 2-3 of claim 12 render the claims indefinite because it is unclear if only the second intrusion beam extends between the first bracket and the second bracket or if both the first and second intrusion beams extend between the first bracket and the second bracket.  

Recitations such as “[t]he vehicle door assembly” on line 1 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is referring to the door assembly on line 1 of claim 12.
	Recitations such as “a first direction” on line 2 of claim 14 render the claims indefinite because the use of the word “first” implies that a second direction will be set forth.  However, the claims fail to set forth a second direction.
Recitations such as “transverse to the first intrusion beam and the second intrusion beam” on lines 2-3 of claim 14 render the claims indefinite because it is unclear what dimension of the first and second intrusion beams the first direction is transverse to.  Is the first direction transverse to a width of the first and second intrusion beams?
Recitations such as “is of a first length” on line 3 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is setting forth that the first bracket has a first length.
Recitations such as “the first direction” on line 3 of claim 14 render the claims indefinite because the use of the word “first” implies that a second direction will be set forth.  However, the claims fail to set forth a second direction.
Recitations such as “an opening” on line 3 of claim 14 render the claims indefinite because it is unclear if the applicant is referring to the access opening set forth on line 1 
Recitations such as “[t]he vehicle door assembly” on line 1 of claim 15 render the claims indefinite because it is unclear whether or not the applicant is referring to the door assembly on line 1 of claim 12.
Recitations such as “the at least one beam extends horizontally across a width of the access opening” on lines 1-2 of claim 17 render the claims indefinite because it is unclear when the beam extends across the access opening.  Note that when the door is open, the beam does not extend across the opening.

Double Patenting
	There is currently no double patenting rejection based on US Patent Nos. 11,052,733 and 10,821,813.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaren et al. (US 4850636).
McLaren et al. discloses a vehicle door assembly comprising: 
a first bracket 16 including a latch 33 for selective securement of the door in a closed position; 

at least one intrusion beam (labeled below) coupled between the first bracket and the second bracket (claim 1);
wherein the at least one intrusion beam comprises a tubular structure (claim 2);
wherein the tubular structure comprises a rectilinear cross-section (claim 3);
wherein the at least one intrusion beam comprises a first intrusion beam (labeled below) and a second intrusion beam (labeled below) (claim 4);
wherein the first intrusion beam is spaced apart from the second intrusion beam with an open space (labeled below) disposed therebetween (claim 5);
wherein the first bracket 16 extends in a first direction transverse to the first intrusion beam and the second intrusion beam and is of a first length in the first direction that is less than a length of an opening 4 in the vehicle body (claim 6);
wherein the first bracket 16 includes an upper end portion (labeled below) and a lower end portion (labeled below) and the first intrusion beam is attached to the first bracket at the upper end portion and the second intrusion beam is attached to the first bracket at the lower end portion (claim 7);
wherein the second bracket incudes a second length in the first direction transverse to the first intrusion beam and the second intrusion beam (claim 8);
wherein the vehicle door is a skeleton door assembly (claim 9);
wherein the at least one intrusion beam is attachable to another structure through a tab (labeled below) received within a channel 20 (claim 10);

	wherein the at least one beam comprises at least a first intrusion beam (labeled below) and a second intrusion beam (labeled below) extending between the first bracket 16 and the second bracket 17 (claim 12);
	wherein the first intrusion beam is spaced apart from the second intrusion beam with an open space (labeled below) disposed therebetween (claim 13);
	wherein the first bracket 16 extends in a first direction transverse to the first intrusion beam and the second intrusion beam and is of a first length in the first direction that is less than a length of an opening 4 in the vehicle body (claim 14);
	wherein the first bracket 16 includes an upper end portion (labeled below) and a lower end portion (labeled below) and the first intrusion beam is attached to the first bracket at the upper end portion and the second intrusion beam is attached to the first bracket at the lower end portion (claim 15);
wherein the at least one beam comprises a tubular structure (claim 16);
wherein the at least one beam extends horizontally across a width of the access opening 4 (claim 17);
wherein the at least one beam is attachable to a door structure through a tab (labeled below) and channel 20 connection (claim 18);
.

    PNG
    media_image1.png
    1544
    1117
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634